                                          Case 5:15-cv-01716-BLF Document 402 Filed 03/22/19 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ASUS COMPUTER INTERNATIONAL, et                    Case No. 15-cv-01716-BLF
                                         al.,
                                   8
                                                        Plaintiffs,                         ORDER RE: REDACTION OF ORDER
                                   9                                                        ON DAUBERT MOTIONS
                                                 v.
                                  10                                                        [Re: ECF 401]
                                         INTERDIGITAL, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court’s Order on Daubert Motions (ECF 401) has been filed provisionally under seal

                                  14   because it contains information that the Court previously allowed to be filed under seal due to its

                                  15   highly confidential and business-sensitive nature. The parties shall meet and confer no later than

                                  16   April 11, 2019 and submit proposed redactions to the Court’s order (to the extent any redaction is

                                  17   required), as well as supporting declaration(s) and a proposed order. If no proposed redactions are

                                  18   received by 11:59 p.m. on April 11, 2019, the Court shall unseal the order in its entirety.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 22, 2019

                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
